DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed February 23, 2022 have been fully considered but they are not persuasive.  The Applicants highlight one sentence from Fukaya’s paragraph 80, but do not elaborate on why this sentence negates the art rejection (Remarks, page 7).
Claim 1 recites “at least one reception antenna [] and a closed-curve structure”.  The closed-curve structure (and its paints) are separate and distinct from the reception antenna.  The claim does not indicate any physical arrangement of these two components and does not demand that the closed-curve structure cannot cover the antenna.  
Fukaya’s closed-curve structure (301, 303) is made of a conductive paint (303) and insulator (303; which is modified by Martin to be a paint) and is specifically arranged so that the conductive paint does not form a short loop (discussed throughout par 81).  
While not addressed in the remarks, the claim has been amended to recite that the conductive material is now a conductive paint. Fukaya teaches that the conductive material is a metal, such as aluminum (par 79).  Farhumand (US 2007/0087209) teaches that a metallic casing of an appliance (such as Fukaya’s camera) can be 
The Applicants do not separately argue against the rejections of the dependent claims.  The objections and §112 rejection are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 2017/0126061) in view of Farhumand (US 2007/0087209) and Martin (US 2017/0040496).
With respect to claim 1, Fukaya discloses a power reception device (the camera of fig 1-3; par 78-85) comprising: 
at least one reception antenna (201) capable of receiving power from a transmission antenna in a non-contact manner; and 
a closed-curve structure (301, 303) including:
a conductive material (303) that does not form a short loop (par 81), and 
an insulating material (301),
the conductive material in conjunction with the insulating material forming the closed-curve structure at a position where, when the at least one reception 
wherein the conductive material and an insulating material form a closed loop (par 81). 
Fukaya discloses an appliance (camera) with a conductive bottom face (303) surrounding an insulating material (301).  The insulating material covers a portion of the metal so that it does not form a loop (see throughout par 81).  This satisfies the limitations regarding where the insulating material is located and its functionality.  Fukaya discloses the conductive material is a metal (par 79), but does not expressly disclose it is a paint.  Fukaya discloses the insulating material is a mold made from plastic or rubber (par 80), but does not expressly disclose the mold is made of insulating paint. 
Farhumand discloses that an electric appliance’s metallic casing can be covered with a conductive paint (par 9).  When combined, the references teach that the Fukaya conductive material (303) that creates a broken loop around the bottom surface of the camera includes a conductive paint.  Fukaya and Farhumand are analogous because they are from the same field of endeavor, namely metallic casings of electrical appliances.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Fukaya’s conductive material (303) to be 
Martin discloses that a plastic molded body can be covered with insulating paint (par 33).  When combined, the references teach wherein the closed-curve structure is formed of a paint applied to the power reception device, and at least a part of the closed-curve structure is formed of an insulating paint, thereby not forming the short loop.  
Fukaya and Martin are analogous because they are from the same field of endeavor, namely electrically insulating molds.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Fukaya’s mold to be covered with insulating paint, as taught by Martin.  The motivation for doing so would have been to prevent heat transfer across the insulation (Martin par 33).
Additional motivation would have been to reduce eddy currents. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  MPEP §2145(II).  The broken loop is already taught by Fukaya.  The skilled artisan would have been able to observe the benefits of this configuration (even if Fukaya did not expressly list them).
Furthermore, changing the type of insulator (plastic mold, insulating paint) is an obvious design choice.  There are only a finite number of known insulators and selecting between them would have been an obvious modification.  MPEP §2143(E).
With respect to claim 2, Fukaya discloses the closed-curve structure is a frame that defines a first surface (bottom of the camera) that comes into contact with a second surface (charging pad) when the power reception device is installed on the second .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya in view of Farhumand, Martin and Kurs (US 2015/0270719).
Fukaya discloses the power reception device is a camera, which does not comprise a “pedestal”.  Kurs discloses that it is known to include a wireless receiving antenna in a table lamp for use with a wireless charger (see par 445).  A table lamp is a light supported by a pedestal (i.e. the stand that holds the light above the surface of the table on which the lamp sits).  Fukaya and Kurs are analogous because they are from the same field of endeavor, namely wireless power transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Fukaya insulating mold (modified by Martin to be a paint) in the pedestal of a lamp.  The motivation for doing so would have been to prevent eddy currents in a lamp.  
Fukaya’s strategy of using an insulating mold to prevent the existence of a “short loop” could obviously be applied to any power reception device (TV, phone, lamp, etc.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya in view of Farhumand, Martin and Maniktala (US 2017/0156990).
Fukaya discloses the power reception device comprises a single antenna and does not expressly disclose a plurality of antennas.  Maniktala discloses a known wireless power receiver with a plurality of antennas (see fig 4, items 412-416; par 32).  Fukaya and Maniktala are analogous because they are from the same field of endeavor, namely wireless power transfer systems.  At the time of the earliest priority date of the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya in view of Farhumand, Martin and Liu (US 2009/0108805).
With respect to claim 5, Fukaya, Farhumand and Martin combine to teach the power reception device according to claim 1.  The references are analogous, as discussed above.  Fukaya further discloses a power transmitter (fig 1) including the transmission antenna that transmit power to the power reception device.  
The combination does not expressly disclose that the at least one reception antenna has an area larger than an area of the transmission antenna.  Liu teaches that it is known to arrange a reception antenna to be larger than the transmission antenna (par 37, 40).  Fukaya and Liu are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the relative sizes of the Fukaya transmitter/receiver to make the receiver larger, as taught by Liu.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  The skilled artisan would have been able to calculate and determine the coupling efficiencies of various antenna dimensions.  Selecting the transmitter to be larger, the receiver to be larger, or for them to be the same is also “obvious to try” and the selection from a finite number of identified, predictable solutions, each with a reasonable expectation of success.  MPEP §2143(E).
 Furthermore, the claim only broadly recites that the receiver is larger.  There is no requirement that this pairing of differently sized devices would produce a working or efficient non-contact power feeding system.  Putting the combination’s receiver on a mismatched transmitter (one that is smaller) would render claim 5 obvious (even if it doesn’t work).
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836